Opinion by
Ekwall, J.
At the trial it was stipulated that the merchandise consists of “damaged sunflower seed meal, damaged by fire; that it was imported and sold to be used exclusively as fertilizer, or as an ingredient in the manufacture of fertilizer; that it is black in color and when imported was used for fertilizer purposes only; that at the time of importation and immediately prior thereto that type of merchandise was used chiefly as fertilizer, or as an ingredient in the manufacture of fertilizer.” In view of the stipulation, it was held that the merchandise is entitled to free entry as claimed by the plaintiff.